DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 08/09/21. Applicant’s arguments regarding amended claims 1 and 18 are persuasive, the rejection has been withdrawn.
	Based on new ground of rejection, applicant’s arguments regarding amended claims 11-15 are moot. 

			                Allowable Subject Matter
3.	Claims 1-9, and 18-25 have been allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




4.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 8,867,490, hereinafter Krishna) in view of Shatzkamer (US 2012/0287784, hereinafter Shatzkamer).


processing a request from the user equipment (col. 3, line 61 to col. 4, line 6), wherein the request indicates that a user equipment (UE) (UE 101) has data to transmit to a mobile core network (col. 3, lines. 13-29; plurality of user equipment terminals (UEs) 101 establishing connections to the Internet (120) via either a cellular network 102 or a Wi-Fi network 122, Cellular network 102 provides UEs 101 with connectivity to other UEs and to different services and devices on the Internet 120; col. 6, lines. 20-24; At 606, UE 101 issues a DHCP request in order to be allocated an IP address. At 608, when P-GW/HA 210 receives the DHCP request); 
receiving first data of the UE from the modem (col. 6, lines 25-32; a DHCP server is configured in P-GW/HA 210, P-GW/HA 210 requests the DHCP server to allocate an IP address for this UE 101);
 and transferring the first data of the UE to the mobile core network (col. 6, lines 33 -41; At 612, P-GW/HA 210 responds to UE 101 with the allocated Home IP Address as part of the DHCP response. At 614, after acquiring the Home IP Address, UE 101 may initiate data transmission).
Krishna does not explicitly disclose that the processing request is interception at the MTS, and in response to intercepting the request at the MTS, initiating establishment of a communication session between the MTS and the modem.
, initiating establishment of a communication session (Fig. 480a, 480b) between the MTS (Fig. 4 CMTS) the modem (Fig. 4 Cable Modem). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krishna’s method by adding the limitation of Shatzkamer’s disclosure in order to improve resource allocation in a communication system.

5.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna/ Shatzkamer in view of Zhang (US 2013/0286988, hereinafter Zhang).
	Regarding claim 12, Krishna/Shatzkamer does not explicitly disclose wherein the request is a scheduling request (SR) of a Long Term Evolution (LTE) wireless protocol.
In an analogous art, Zhang discloses wherein the request is a scheduling request (SR) of a Long Term Evolution (LTE) wireless protocol (para 0005). It would have been obvious to one of .

6.         Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna/Shatzkamer in view of Pelletier et al. (US 2010/0284314, hereinafter Pellertier).
Regarding claim 13, Krishna/Shatzkamer does not explicitly disclose that the request is a buffer status report (BSR) of a Long Term Evolution (LTE) wireless protocol indicating an amount and a quality of service (QoS) requirement of the first data.
In an analogous art, Pelletier discloses that the request is a buffer status report (BSR) of a Long Term Evolution (LTE) wireless protocol indicating an amount and a quality of service (QoS) requirement of the first data (Fig. 4; para 0035-0036; compressed buffer status report (400; "In an LTE system, uplink scheduling is performed at the eNodeB," para. [0031]; indicating an amount and a quality of service (QoS) requirement of the data of the user equipment to be transmitted (para 0029; a service providing a defined quality-of-service (QoS) between two points, in this case between the mobile terminal 160 and an eNodeB 110). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krishna/Shatzkamer’s method by adding the limitation of Pelletier in order to improve timing in scheduling.

7.	Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Krishna/Shatkamer in view of Timm et al. (US 2012/0321312, hereinafter Timm).
	Regarding claim 14, Krishna/Shatzkamer discloses that the message is a LTE grant of a Long Term Evolution (LTE) wireless protocol ("Cellular network 102 may be any IP-based cellular network, such as a 4G LTE network, a WiMAX network, and the like. UEs 101 obtain services 
Krishna/Shatzkamer does not explicitly disclose indicating an amount of the first data, and a time the first data is to be transmitted.
In an analogous art, Timm discloses indicating an amount of the first data, and a time the first data is to be transmitted (para 0040; the grant scheduler of the OLT usually waits until a scheduling round (during which the OLT may receive data identifying an amount of data to be transmitted upstream from each ONT, the grant map that allocates the upstream time slots to the OLTs during the upcoming upstream transmission period). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krishna/Shatzkamer’s method by adding the limitation of Pelletier in order to improve resource sharing in a network.

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna/Shatzkamer in view of Boettger et al. (US 2016/0353316, hereinafter Boettger).
Regarding claim 15, Krishna discloses processing an amount of the first data (Col. 4; lines 3-6).
Krishna/Shatzkamer does not explicitly disclose configuring subsequent grants based on the amount and a quality of service (QoS) assignment of the first data.
In an analogous art, Boettger discloses configuring subsequent grants based on the amount and a quality of service (QoS) assignment of the first data (para 0158 and 0163).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krishna/Shatzkamer’s method by adding the limitation of Boettger in order to improve scheduling and delay management.


Conclusion
	
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462